Citation Nr: 1128195	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the amount of $5,889.23 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $5,889.23.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on verified active duty from May 1987 to May 1991 and from January 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, terminating VA compensation benefits effective February 14, 2000, and a decision issued in September 2005 by the VARO Committee on Waivers and Compromises (Committee) in Milwaukee, Wisconsin.  Although the Veteran requested a hearing before the Board as to the issue of entitlement to a waiver of overpayment, he withdrew such request in a written statement received in July 2007.  See 38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Historically, the Veteran was in receipt of VA compensation benefits for service-connected posttraumatic stress disorder rated as 10 percent disabling.  In June 2004, the RO notified the Veteran that it had received information from the military showing that he was on active duty from January 2003 to October 2003.  As such, it was proposing to terminate his VA compensation benefits effective the date he reentered active duty because the law does not allow a veteran to receive compensation while on active duty.  Thereafter, in February 2005, the RO notified the Veteran that it received information showing that he also served on active duty from February 2000 to July 2000.  Based on this new information, it was proposing to terminate his benefits effective February 14, 2000, the date he re-entered active duty service.  Both the June 2004 and February 2005 letters informed the Veteran that any action to terminate benefits would result in an overpayment and that he would be notified of the exact amount if, and when, such action was taken.  

Thereafter, the Veteran was notified by letter dated in June 2005 that the RO had terminated his VA compensation benefits effective February 14, 2000, and that such action resulted in an overpayment of VA compensation benefits (i.e., a debt owed to the VA).  Following calculation and notice of the amount of the debt ($5,889.23), the Veteran requested a waiver of the debt, which was denied and subsequently appealed to the Board.  He has also perfected an appeal as to the validity of this debt.  

The Board regrets further delaying the Veteran's claim.  However, pertinent to the recently-appealed issue of the validity of the debt, it finds that a determination cannot be made based on the current evidence of record.  Specifically, the only evidence of record indicating that the Veteran re-entered active duty service on February 14, 2000, is a February 2004 printout from VA's internal system showing verified active duty service from February 2000 to July 2000.  There is no accompanying DD-214 of record, nor is there any confirmation letter from an appropriate military records source (i.e. Department of Defense, National Personnel Records Center, etc.).  While the Board acknowledges that VA's own internal system indicates that this period of active duty service has been "verified," it finds the absence of any confirmatory evidence troubling in light of the fact that the Veteran himself has never mentioned any active duty service for the year 2000.  Rather, in correspondence received during this appeal, the Veteran and his spouse only refer to his period of active duty service dated in 2003.  Additionally, when asked by the VA in February 2005 to provide a copy of his DD 214 for any period of active duty service since 1991, the Veteran only submitted a copy of his active duty service period dated in 2003.  

Absent some acknowledgment of this period of service from the Veteran, the Board concludes that it must remand the issue of the validity of the debt such that the Agency of Original Jurisdiction (AOJ) might associate evidence with the claims file that verifies the type and dates (i.e., active duty v. drill status) for all service performed by the Veteran from February 14, 2000, to January 29, 2003.  All efforts to obtain this information should be documented in the file and the AOJ should continue making requests to the appropriate source(s) until it is satisfied that further requests would be futile.  The issue of whether the Veteran is entitled to a waiver of this debt must also be remanded as it is inextricably intertwined with the issue of whether the debt is valid.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate source(s) to obtain evidence (i.e., DD 214) that verifies the dates and types (i.e., active duty v. drill status) for all service performed by the Veteran from February 14, 2000, to January 29, 2003.  The AOJ should specifically request any relevant personnel records, pay records, orders, etc. which might contain information pertaining to such service.  

2.  If any of the above information/records is/are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran of what information/records is/are not available, explain the efforts made to obtain to the information/records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


